626 P.2d 1278 (1981)
Russell PAYNE, Petitioner,
v.
The EIGHTH JUDICIAL DISTRICT COURT of the State of Nevada, In and For the COUNTY OF CLARK, Department No. XI Thereof, the Honorable Addeliar D. Guy, Presiding, Respondents.
No. 12975.
Supreme Court of Nevada.
April 21, 1981.
Reid & Alverson, Beckley, Singleton, DeLanoy & Jemison, Las Vegas, for petitioner.
Johnson, Pilkington & Reynolds, Las Vegas, for respondents.

OPINION
PER CURIAM:
Riker Laboratories, defendant below, filed a motion in the district court to dismiss petitioner's complaint. The motion contended that under the doctrine of forum *1279 non conveniens the district court was not the proper forum for trial of the action in that all transactions giving rise to the lawsuit occurred in the state of Wyoming and all evidence and a significant number of witnesses remained in the state of Wyoming. The district court found the doctrine of forum non conveniens applicable to the litigation and dismissed the action. Petitioner seeks a writ of mandamus compelling the district court to vacate the order of dismissal.
The extraordinary writ of mandamus has been declared a proper remedy where the district court wrongfully or erroneously divested itself of jurisdiction over a resident corporation, Buckholt v. District Court, 94 Nev. 631, 584 P.2d 672 (1978), and where dismissal upon the ground of forum non conveniens was granted despite the lack of a factual showing to support such action. Eaton v. District Court, 96 Nev. 773, 616 P.2d 400 (1980). Ordinarily, however, application of the doctrine of forum non conveniens, remains an exercise in judicial discretion requiring a balancing of many factors. Eaton v. District Court, supra.
Errors committed in the exercise of judicial discretion will not be made the subject of review or be corrected by a writ of mandamus. Wilmurth v. District Court, 80 Nev. 337, 393 P.2d 302 (1964). So long, therefore, as the proper factual showing in support of a forum non conveniens motion has been made, a district court's discretionary determination will not be reviewed herein.
The instant motion for forum non conveniens dismissal was supported by a specific application of the factors to be considered in such a motion to the case at bar. The district court reviewed the support and heard oral argument on the matter. Mandamus is therefore not available to review the district court's discretion in determining the outcome of the balancing procedure.
Petition denied.